Mr. Justice Gary delivered the opinion of the Court. A lengthy statement of facts here would only serve to show that the case involves this question: When bills of exchange drawn on twenty days’ sight are attached to bills of lading, and the drawee accepts the bills of exchange but does not receive the bills of lading, and there is no evidence of any arrangement or instructions from the holder of the bills of exchange relating to the bills of lading, is the delivery by the carrier to the acceptor a wrong delivery for which the carrier is responsible to the holder of the bills of exchange % If the acceptor was entitled to the bills of lading, it can hardly be contended that the mere fact that they were not delivered to him, there being no evidence of any design by anybody, could make any difference in the rights or liabilities of the holder of the bills of exchange or the carrier. We read National Bank v. Merchants Bank, 1 Otto, 91 U. S. 92, as decisive in favor of the carrier, and therefore reverse without remanding, that the question may at once go before the Supreme Court. Keversed.